IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WALTON COUNTY, WALTON               NOT FINAL UNTIL TIME EXPIRES TO
COUNTY BOARD OF COUNTY              FILE MOTION FOR REHEARING AND
COMMISSIONERS, WAYNE                DISPOSITION THEREOF IF FILED
DYESS, AND BILLY
BEARDEN,                            CASE NO. 1D15-294

      Appellants,

v.

SANDESTIN INVESTMENTS,
LLC, A FLORIDA LIMITED
LIABILITY COMPANY,

      Appellee.


_____________________________/

Opinion filed October 8, 2015.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Mark D. Davis and Sidney N. Noyes, Office of the County Attorney, DeFuniak
Springs, for Appellants.

Dana C. Matthews and John M. Stratton of Matthews & Jones, LLP, Destin, for
Appellee.


PER CURIAM.

      The trial court entered an injunction requiring Appellants (the county) to

accept and process a development application submitted by Appellee. The county
appealed. We reversed because the order granting the injunction “failed to address

any of the four criteria necessary for the issuance of an injunction and failed to set

forth any factual findings in support of the required criteria.” Walton Cnty. v.

Sandestin Invs., LLC, 148 So. 3d 172, 173 (Fla. 1st DCA 2014). We remanded to

the trial court “to either enter an order that satisfies all the requirements for entry of

a temporary injunction or, if appropriate, an order denying the injunction.” Id. On

remand, the trial court entered an amended order with factual findings to support the

injunction. The county appealed. We reverse and remand to the trial court with

instructions to vacate the injunction because the findings in the amended order –

particularly the findings of the likelihood of irreparable harm to Appellee – are not

supported by competent substantial evidence.

      REVERSED and REMANDED.

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.




                                            2